DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claim 8 which was non-elected without traverse (See the 05/17/21 Response to Election/Restriction). Accordingly, Claim 8 is cancelled.

Response to Amendment

	Currently, the pending Claims are 1-7. The examined Claims are 1-7, with Claim 3 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection of record is hereby withdrawn.

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (i.e. Yang and Yang, as modified by Aramaki) (Pages 1-4 of Remarks).
	
With respect to the disclosure of Yang, Applicant argues that Yang neither teaches nor suggests the instantly claimed steps of “detecting a position of the first electrode…” and “correcting a joining position of the second electrode…” (Page 5 of Remarks). Applicant argues that as disclosed in [0090] and [0092] of Yang, by cutting the portion of the margin area M of the separators (20) and (40), a structure in which said separators protrude by the specific distance D is obtained, wherein said distance D is the distance said separators extend from the edges of the electrodes of the electrode assembly (Page 6 of Remarks). Accordingly, Applicant argues that whereas Claim 1 requires correcting a joining position of the second electrode upon being joined to the first separator (based on a detected position of the first electrode upstream or downstream of the joining point of the second electrode), an option to correct the positioning of the second electrode of Yang upon joining the first separator does not exist because 
With respect to the disclosure of Aramaki, Applicant argues that Aramaki’s production method is fundamentally different from that of Yang (i.e. Aramaki produces packaged first and second electrodes each sandwiched by separators, wherein said electrodes are individual, wherein said electrode/separator sandwiches are then stacked and cut into individual stacks) such that one of ordinary skill in the art would not look to Aramaki to cure deficiencies in Yang (Page 7 of Remarks). Moreover, Applicant argues that Aramaki discloses that in order to accurately pick up the positive and negative electrodes by suction hands during production, alignment of each electrode with respect to its respective supply table is performed via cameras (Pages 7-8 of Remarks). Therefore, Applicant argues that similar to Yang, Aramaki neither teaches nor suggests the instantly claimed steps of “detecting a position of the first electrode…” and “correcting a joining position of the second electrode…” (Page 8 of Remarks). 

	Applicant’s arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Yang et al. (US 2015/0033547) and Aramaki et al. (US 2014/0020235).

Yang teaches a method of manufacturing an electrode assembly (Abstract, [0002]). As illustrated in Figures 1-6, 14, Yang teaches that the method comprises alternately stacking separators and electrodes ([0047]-[0053], [0059], [0090]-[0091]). As illustrated in Figures 1-6, 14-21 (and described in [0047]-[0053], [0059]-[0067], [0090]-[0091], [0129]-[0130]), Yang teaches that the method comprises:
a step of joining, one by one, a first electrode (10, 111) that is previously cut into a predetermined shape by a cutter (C1), to one surface of a strip of continuously conveyed first separator (20), 
a step of joining, one by one, a second electrode (30, 113) that is previously cut into a predetermined shape (wherein, as illustrated in Figures 14-21, said predetermined shape may be different than the aforementioned predetermined shape of the first electrode) by a cutter (C2), to the other surface of the first separator,
a step of joining a strip of continuously conveyed second separator (40) to a surface of the second electrode such that a stack is formed,
and a step of cutting, via a mold cutter (60), the stack between adjacent first electrodes.
As illustrated in Figures 3-4, Yang teaches that the mold cutter comprises an upper mold (62), a lower mold (64), and a cutting block (66).

Aramaki teaches a method of manufacturing a battery electrode stack (Abstract, [0001]). As illustrated in Figures 5-7, Aramaki teaches that the method comprises, at least, alternately stacking separators and electrodes on one another to form a power generation element (15) ([0044]-[0047]). As illustrated in Figures 5-7, Aramaki teaches that positive electrodes (20) and negative electrodes (3), 

Claim 1 requires, in addition to the structure associated with the previously cut first and second electrodes and the continuously conveyed nature of the first and second separators, that the method comprises detecting a position of the first electrode at an upstream or a downstream side of a joining point of the second electrode, and correcting a joining position of the second electrode upon being joined to the first separator with the detected position of the first electrode being a reference.

Yang neither teaches nor suggests the instantly claimed steps of “detecting a position of the first electrode…” and “correcting a joining position of the second electrode…” As disclosed in [0090] and [0092] of Yang, by cutting the portion of the margin area M of the separators (20) and (40), a structure in which said separators protrude by the specific distance D is obtained, wherein said distance D is the distance said separators extend from the edges of the electrodes of the electrode assembly. Accordingly, whereas Claim 1 requires correcting a joining position of the second electrode upon being joined to the first separator (based on a detected position of the first electrode upstream or downstream of the joining point of the second electrode), an option to correct the positioning of the 
With respect to the disclosure of Aramaki, Aramaki’s production method is fundamentally different from that of Yang (i.e. Aramaki produces packaged first and second electrodes each sandwiched by separators, wherein said electrodes are individual, wherein said electrode/separator sandwiches are then stacked and cut into individual stacks) such that one of ordinary skill in the art would not look to Aramaki to cure deficiencies in Yang. Moreover, Aramaki discloses that in order to accurately pick up the positive and negative electrodes by suction hands during production, alignment of each electrode with respect to its respective supply table is performed via cameras. Therefore, and similar to Yang, Aramaki neither teaches nor suggests the instantly claimed steps of “detecting a position of the first electrode…” and “correcting a joining position of the second electrode…” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729